Citation Nr: 1104577	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; J.W.




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to February 
1950 and from September 1950 to June 1952.  He passed away in 
October 2007; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The appellant testified before the 
undersigned Veterans Law Judge in June 2010; a transcript of that 
hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The instant appeal involves a question regarding the cause of 
death of the above-named Veteran.  The Veteran passed away in 
October 2007 and his death certificate lists (1) cardiopulmonary 
disease due to (2) pneumonia due to (3) congestive heart failure 
due to (4) severe aortic stenosis as the proximate cause of 
death.  The Veteran was not service-connected for any of these 
disorders at the time of his death.  Rather, service connection 
had been established for residuals of cold injury of the feet, 
hands, and ears.  These chronic residuals were considered totally 
disabling for VA compensation purposes as of December 1999.  

It is the appellant's contention that service connection is 
warranted for the cause of the Veteran's death on the basis that 
his cold injury residuals contributed to cause his death.  See 
38 C.F.R. § 3.312 (2010).  She has testified that the Veteran's 
service-connected cold injury residuals resulted in poor 
circulation, swelling, and numbness in his bilateral lower and 
upper extremities, and that such symptomatology prevented him 
from participating in rehabilitative exercise recommended by his 
cardiologist.  Her substantive appeal also implies that it is her 
belief that poor circulation might have directly impacted the 
Veteran's heart disease.

Initially, the Board observes that the claims file does not 
contain any treatment records dated immediately prior to the 
Veteran's death.  However, testimony and evidence received at the 
June 2010 Board hearing reveals that the Veteran was receiving 
treatment up until his death at VA Medical Centers (VAMCs) in 
Muskogee and Oklahoma City, a private family practitioner, and a 
private cardiologist.  The Veteran's death certificate also 
indicates that he was hospitalized at Integris Southwest Medical 
Center at the time of his death.  Absent any evidence that 
records from these VA and non-VA facilities/providers are not 
available, the Agency of Original Jurisdiction (AOJ) should make 
reasonable efforts to obtain such records as they are pertinent 
to evaluating the appellant's claim and may contain evidence 
which supports her contentions.  See 38 U.S.C.A. § 5103A (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file).  

In addition to obtaining outstanding treatment records, the Board 
finds that a medical opinion should be requested which considers 
whether the Veteran's cold injury residuals contributed to cause 
his death.  In this regard, consideration should be given to 
whether the Veteran's cold injury residuals, which affect his 
circulatory system, have resulted in debilitating effects and 
general impairment of health to an extent that would render him 
materially less capable of resisting the effects of his primary 
cause of death, heart disease.  See 38 C.F.R. § 3.312(c)(3).  The 
fact that the Veteran's cold injury residuals were rated as 
totally disabling may indicate that its effects on the Veteran's 
health were debilitating.  See id.  Absent any specific medical 
evidence addressing a possible relationship, the Board must 
request a supplemental opinion.  See 38 U.S.C.A. § 5103A(a); 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Additionally, 
the reviewing physician should comment as to the likelihood that 
the Veteran's primary cause of death, heart disease, was 
aggravated by his cold injury residuals.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2010).  

Finally, the Court held in Hupp v. Nicholson, 21 Vet. App. 342 
(2007), that when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime, and 
concluded generally, that 38 U.S.C.A. § 5103(a) notice for a DIC 
case must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or her 
death, (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Based on the 
Board's preliminary review of the claim, a remand is also 
required so that the appellant can be provided with a new VCAA 
notice letter that more fully complies with the Court's holding 
in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of the 
conditions for which the Veteran was service-
connected at the time of his death, as well 
as (2) an explanation of the evidence and 
information required to substantiate the DIC 
claim based on the conditions not yet 
service-connected (i.e., the elements of 
service connection for a claim based on 
theories of direct and secondary service 
connection).

2.  Contact the appellant and ask that she 
either (a) submit records pertaining to the 
Veteran's treatment by the cardiologist, S.A. 
Abbas, by the family practitioner, B.W. 
Davis, and at the Integris Southwest Medical 
Center, or (b) provide the VA with sufficient 
information such that it can obtain any 
outstanding evidence from the appropriate 
source(s).  

3.  Obtain any outpatient and inpatient VA 
treatment records pertaining to the Veteran 
from the Muskogee and Oklahoma City VAMCs.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines that 
the records sought do not exist or that 
further efforts to obtain those records would 
be futile.

4.  If any VA or non-VA treatment records are 
unable to be located and/or obtained 
following reasonable efforts, the AOJ should 
notify the appellant that such records are 
not available, explain the efforts made to 
obtain to the records, describe any further 
action VA will take regarding the claim, and 
inform the appellant that it is ultimately 
her responsibility for providing the 
evidence.

5.  Following receipt of any outstanding 
records, refer the case to an appropriate 
cardiovascular specialist for a VA medical 
opinion.  The reviewing physician must be 
provided with the entire claims folder, 
including a copy of this REMAND, and the 
opinion should reflect that a review of the 
claims file was completed.  After reviewing 
the record, the VA physician should answer 
the following questions, providing a 
rationale that includes any pertinent 
findings from the record:  

	(a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's service-connected cold 
injury residuals of the hands, feet, and ears 
caused or aggravated (chronically worsened) 
the Veteran's cardiac disease.  
   
	(b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's cold injury residuals of 
the hands, feet, and ears resulted in 
debilitating effects and general impairment 
of health to an extent that rendered the 
Veteran materially less capable of resisting 
the effects of his primary cause of death 
(listed as cardiopulmonary disease due to 
pneumonia due to congestive heart failure due 
to severe aortic stenosis).  
   
   (c) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's service-connected cold 
injury residuals of the hands, feet, and ears 
otherwise contributed substantially or 
materially to his death, combined to cause 
death, aided or lent assistance to the 
production of his death, or had a material 
influence in accelerating death.  

6.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for the cause of the Veteran's death.  Unless 
the benefit sought on appeal is granted, the 
appellant and her representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


